t c memo united_states tax_court kaamilya f abdelhadi petitioner v commissioner of internal revenue respondent docket no filed date timothy c kingston for petitioner donielle a hubbard and horace crump for respondent memorandum findings_of_fact and opinion pugh judge petitioner seeks review under sec_6015 of respondent’s determination that she is not entitled to relief from joint_and_several unless otherwise indicated all section references are to the internal_revenue_code_of_1986 as amended and in effect at all relevant times rule references are to the tax_court rules_of_practice and procedure all monetary amounts are rounded to the nearest dollar liability with respect to a tax_liability arising from a joint federal_income_tax return filed under her name and under the name of yahya abdelhadi for taxable_year the issue we must decide is whether petitioner is entitled to relief from joint_and_several_liability with respect to findings_of_fact some of the facts have been stipulated and are so found the stipulated facts are incorporated in our findings by this reference petitioner resided in alabama when she timely filed her petition petitioner met mr abdelhadi in when she was years old and began living with him on and off in she continued to maintain a separate residence until in she and mr abdelhadi had a daughter and in they had a son in mr abdelhadi married another woman but that marriage ended in divorce after days petitioner then married mr abdelhadi in before her marriage petitioner considered herself single and used her maiden name of sebree on documents nonetheless a joint form_1040 u s individual_income_tax_return was filed for petitioner and mr abdelhadi for petitioner did not see review or sign that return she has not seen it since and it is not part of the record a refund check was issued to mr abdelhadi and petitioner under her maiden name petitioner was unaware of the refund check at the time it was issued and did not endorse it the signature that does appear on the check does not match petitioner’s signature on other documents in the record the address on the check was that of mr abdelhadi’s grocery store not petitioner’s home address petitioner knew of the grocery store in but worked only limited hours there without pay because she had to care for a special needs child she did not work otherwise in and did not file a tax_return for she did file returns for and and for both years she listed her filing_status as single on date while meeting with an internal_revenue_service tax examiner petitioner signed a form_870 waiver_of_restrictions_on_assessment_and_collection of deficiency in tax and acceptance of overassessment and a form_4549 income_tax examination changes with respect to the tax_year those forms listed a tax_liability for her and mr abdelhadi of dollar_figure a sec_6662 penalty of dollar_figure and interest of dollar_figure for a total liability of dollar_figure she filed joint form sec_1040 with mr abdelhadi for and and was granted innocent spouse relief for those years her portion of the overpayment for those years was as follows dollar_figure dollar_figure and dollar_figure but in letters advising her of these amounts dated date date and date for tax_year sec_2014 sec_2015 and sec_2016 respectively respondent also advised her that he would apply the full amounts of these refunds to offset the outstanding tax_liability the record does not include the date of the offsets themselves petitioner filed form_8857 request for innocent spouse relief on date seeking relief under sec_6015 c and f with respect to the tax_liability respondent denied her claim on date i burden_of_proof opinion the taxpayer generally bears the burden_of_proof with respect to whether she is entitled to relief under sec_6015 subject_to certain exceptions see rule 119_tc_306 ii joint_return requirement generally married taxpayers electing to file a joint federal_income_tax return are jointly and severally liable for the entire tax due for that taxable_year sec_6013 114_tc_276 a spouse may seek relief from this joint_and_several_liability under sec_6015 or if eligible may allocate liability under sec_6015 sec_6015 if relief is not available under subsection b or c a requesting spouse may seek equitable relief under subsection f petitioner maintained at trial that she was not married to mr abdelhadi in and respondent does not dispute her claim nor did she review sign or even see the joint form_1040 filed by mr abdelhadi for we therefore conclude that she did not file and could not have filed a valid joint form_1040 with mr abdelhadi for see sec_6013 on that basis she argues that she is not liable for the tax reported on the joint form_1040 respondent does not dispute the facts but counters that because petitioner filed a petition seeking review of respondent’s denial of her claim for relief from joint_and_several_liability under sec_6015 known as a stand-alone petition not a petition for redetermination of a deficiency our jurisdiction is limited to a determination of whether petitioner is entitled to relief under sec_6015 not whether petitioner is liable for the tax we agree with respondent the tax_court is a court of limited jurisdiction therefore we must start by considering the effect of our conclusion that petitioner did not and could not file a valid joint form_1040 with mr abdelhadi in jurisdiction may be questioned at any time by the parties or the court e g 119_tc_191 in a stand-alone case such as petitioner’s sec_6015 gives us jurisdiction to determine whether relief is available under sec_6015 only 120_tc_62 but we can grant relief under sec_6015 only if a joint_return has been filed e g raymond v commissioner t c pincite we also have held that the filing of a joint_return is a condition for relief under sec_6015 but not for our review of the denial of a claim for relief gormeley v commissioner tcmemo_2009_252 because petitioner did not file a joint_return there is no relief we can grant under sec_6015 and we do not have jurisdiction to order respondent to refund any amounts although she may be entitled to file a claim_for_refund on the basis that she was not liable for the tax paid toward mr abdelhadi’s tax_liability with her retained refunds for and and we do not have equitable powers to expand our statutorily prescribed jurisdiction no matter how unfair the circumstances may seem see eg 484_us_3 992_f2d_1136 11th cir aff’g tcmemo_1990_21 92_tc_776 finally we cannot amend pleadings as petitioner requests to give us jurisdiction to order a sec_6511 requires that a claim for credit or refund of an overpayment of any_tax in respect of which the taxpayer is required to file a return be filed within three years from the time the return was filed or two years from the time the tax was paid whichever period expires later the issues of whether the time for claiming a refund has lapsed for the three overpayments respondent retained to offset mr abdelhadi’s tax_liability or whether her innocent spouse claim should be construed as a claim_for_refund are not before us refund of an overpayment even though it appears that she was not jointly and severally liable for the tax owed by mr abdelhadi for see sec_6213 sec_6512 generally restricting the court’s jurisdiction to order refunds to cases in which a petition for redetermination of a deficiency has been filed rule a barring amendments after expiration of time for filing a petition if the amendment would confer jurisdiction over a matter that was not already within the court’s jurisdiction under the petition we have considered all other arguments made and facts presented in reaching our decision and to the extent not discussed above we conclude that they are moot irrelevant or without merit to reflect the foregoing decision will be entered for respondent
